UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER: 001-14765 HERSHA HOSPITALITY TRUST (Exact Name of Registrant as Specified in Its Charter) Maryland (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 44 Hersha Drive, Harrisburg, PA (Address of Registrant’s Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (717) 236-4400 Indicate by check mark whether the registrant (i) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (ii) has been subject to such filing requirements for the past 90 days. x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Sec.232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filerx Non-accelerated filero Small reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). o Yesx No As of May 5, 2011, the number of Class A common shares of beneficial interest outstanding was 169,796,897 and there were no Class B common shares outstanding. Hersha Hospitality Trust Table of Contents Page PART I.FINANCIAL INFORMATION 1 Item 1. Financial Statements. 1 Consolidated Balance Sheets as of March 31, 2011 [Unaudited] and December 31, 2010 1 Consolidated Statements of Operations for the Three Months Ended March 31, 2011 and 2010 [Unaudited] 2 Consolidated Statements of Equity and Comprehensive Income for the Three Months Ended March 31, 2011 and 2010 [Unaudited] 4 Consolidated Statements of Cash Flows for the ThreeMonths Ended March 31, 2011 and 2010 [Unaudited] 5 Notes to the Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 30 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 43 Item 4. Controls and Procedures. 45 PART II.OTHER INFORMATION 46 Item 1. Legal Proceedings. 46 Item 1A. Risk Factors. 46 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 46 Item 3. Defaults Upon Senior Securities. 46 Item 4. [Removed and Reserved.] 46 Item 5. Other Information. 46 Item 6. Exhibits. 46 SIGNATURES 47 Table of Contents PART 1. FINANCIAL INFORMATION Item 1. Financial Statements HERSHA HOSPITALITY TRUST AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS AS OF MARCH 31, 2011 [UNAUDITED] AND DECEMBER 31, 2010 [IN THOUSANDS, EXCEPT SHARE AMOUNTS] March 31, 2011 December 31, 2010 Assets: Investment in Hotel Properties, net of Accumulated Depreciation $ $ Investment in Unconsolidated Joint Ventures Development Loans Receivable Cash and Cash Equivalents Escrow Deposits Hotel Accounts Receivable, net of allowance for doubtful accounts of $19 and $31 Deferred Financing Costs, net of Accumulated Amortization of $6,629 and $5,852 Due from Related Parties Intangible Assets, net of Accumulated Amortization of $1,156 and $1,084 Other Assets Total Assets $ $ Liabilities and Equity: Line of Credit $ $ Mortgages and Notes Payable, net of unamortized discount of $932 and $983 Accounts Payable, Accrued Expenses and Other Liabilities Dividends and Distributions Payable Due to Related Parties Total Liabilities Redeemable Noncontrolling Interests - Common Units (Note 1) $ $ Equity: Shareholders' Equity: Preferred Shares - 8% Series A, $.01 Par Value, 29,000,000 shares authorized,2,400,000 Shares Issued and Outstanding (Aggregate LiquidationPreference $60,000) at March 31, 2011 and December 31, 2010 24 24 Common Shares - Class A, $.01 Par Value,300,000,000 Shares Authorized at March 31, 2011 and December 31, 2010,169,751,195 and 169,205,638 Shares Issued and Outstanding at March 31, 2011 and December 31, 2010, respectively Common Shares - Class B, $.01 Par Value, 1,000,000 Shares Authorized, None Issued and Outstanding - - Accumulated Other Comprehensive Loss ) ) Additional Paid-in Capital Distributions in Excess of Net Income ) ) Total Shareholders' Equity Noncontrolling Interests (Note 1): Noncontrolling Interests - Common Units Noncontrolling Interests - Consolidated Joint Ventures 37 Total Noncontrolling Interests Total Equity Total Liabilities and Equity $ $ The Accompanying Notes are an Integral Part of These Consolidated Financial Statements. 1 Table of Contents HERSHA HOSPITALITY TRUST AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2[UNAUDITED] [IN THOUSANDS, EXCEPT SHARE/UNIT AND PER SHARE AMOUNTS] Three Months Ended March 31, 2011 March 31, 2010 Revenue: Hotel Operating Revenues $ $ Interest Income from Development Loans Other Revenues 78 88 Total Revenues Operating Expenses: Hotel Operating Expenses Hotel Ground Rent Real Estate and Personal Property Taxes and Property Insurance General and Administrative Stock Based Compensation Acquisition and Terminated Transaction Costs Loss from Impairment of Assets - 13 Depreciation and Amortization Total Operating Expenses Operating Loss ) ) Interest Income 41 Interest Expense Other Expense 96 Loss on Debt Extinguishment - Loss before (Loss) Income from Unconsolidated Joint Venture Investments and Discontinued Operations ) ) Loss from Unconsolidated Joint Ventures ) ) Gain from Remeasurement ofInvestment in Unconsolidated Joint Venture - (Loss) Income from Unconsolidated Joint Venture Investments ) Loss from Continuing Operations ) ) Discontinued Operations(Note 12): Loss from Discontinued Operations - ) Net Loss ) ) Loss Allocated to Noncontrolling Interests Preferred Distributions ) ) Net Loss applicable toCommon Shareholders $ ) $ ) The Accompanying Notes are an Integral Part of These Consolidated Financial Statements. 2 Table of Contents HERSHA HOSPITALITY TRUST AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2[UNAUDITED] [IN THOUSANDS, EXCEPT SHARE/UNIT AND PER SHARE AMOUNTS] Three Months Ended March 31, 2011 March 31, 2010 Earnings Per Share: BASIC Loss from Continuing Operations applicable to Common Shareholders $ ) $ ) Loss from Discontinued Operations applicable to Common Shareholders $ ) Net Lossapplicable to Common Shareholders $ ) $ ) DILUTED Loss from Continuing Operations applicable to Common Shareholders $ )* $ )* Loss from Discontinued Operations applicable to Common Shareholders $ * )* Net Loss applicable to Common Shareholders $ )* $ )* Weighted Average Common Shares Outstanding: Basic Diluted * * * Income (loss) allocated to noncontrolling interest in Hersha Hospitality Limited Partnership has been excluded from the numerator and units of limited partnership interest in Hersha Hospitality Limited Partnership have been omitted from the denominator for the purpose of computing diluted earnings per share since the effect of including these amounts in the numerator and denominator would have no impact. Weighted average units of limited partnership interest in Hersha Hospitality Limited Partnership outstanding for the three months ended March 31, 2011 and 2010 were 7,395,023 and 9,515,228, respectively. Unvested stock awards, contingently issuable share awards and options to acquire our common shares have been omitted from the denominator for the purpose of computing diluted earnings per share for the three months ended March 31, 2011 and 2010, since the effect of including these awards in the denominator would be anti-dilutive to loss from continuing operations applicable to common shareholders.For the three months ended March 31, 2011, there were 310,728 anti-dilutive unvested stock awards outstanding, 1,690,980 anti-dilutive contingently issuable share awards outstanding, and 3,040,591 anti-dilutive options to acquire our common shares outstanding.For the three months ended March 31, 2010, there were 122,492 anti-dilutive unvested stock awards outstanding and 1,539,416 anti-dilutive options to acquire our common shares outstanding. The Accompanying Notes are an Integral Part of These Consolidated Financial Statements. 3 Table of Contents HERSHA HOSPITALITY TRUST AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF EQUITY AND COMPREHENSIVE INCOME FOR THE THREE MONTHS ENDED MARCH 31, 2[UNAUDITED] [IN THOUSANDS, EXCEPT PER SHARE AMOUNTS] Shareholders' Equity Noncontrolling Interests Redeemable Noncontrolling Interests Series A Preferred Shares Class A Common Shares Class B Common Shares Additional Paid-In Capital Other Comprehensive Income Distributions in Excess of Net Earnings Total Shareholders' Equity Common Units Consolidated Joint Ventures Total Noncontrolling Interests Total Equity Common Units Balance at December 31, 2010 $
